Citation Nr: 0324616	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-06 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for a left hip 
disability.

2.  Entitlement to an increased evaluation for chronic low 
back pain.

3.  Entitlement to an increased evaluation for right hip 
pain.

4.  Entitlement to an increased evaluation for the residuals 
of a fractured right femur.

5.  Entitlement to an increased evaluation for the residuals 
of a fractured right tibia.

6.  Entitlement to an increased evaluation for the residuals 
of a laceration of the right side of the neck.

7.  Entitlement to service connection for an organic brain 
disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On March 25, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  The veteran responded in June 2003 to 
the request for information concerning 
December 1975 motor vehicle accident.  
Furnish this information to the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to request all 
available clinical records concerning the 
period(s) of in-patient care identified.  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

2.  The veteran indicated that he 
received in-patient hospital treatment 
from 1975 to 1977 for injuries associated 
with a car accident at the Munson Army 
Health Center in Leavenworth, Kansas, at 
the Ft. Leavenworth Hospital in 
Leavenworth, Kansas, and at the Atchison 
Hospital in Atchison, Kansas.  Furnish 
this information to the NPRC, or any 
other appropriate agency, to request all 
available clinical records concerning the 
period of in-patient care identified.  If 
no such records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

3.  Ask the veteran to provide a complete 
mailing address for the Shawnee Mission.  
Then request complete treatment records 
from 1977 to the present.  Also ask the 
veteran to provide a complete mailing 
address for Leavenworth Orthopedics.  
Then request compete treatment records 
from March 1999 to the present.  

4.  Request the following records 
concerning the veteran from the Social 
Security Administration:  records 
pertinent to the veteran's claim for 
Social Security disability benefits and 
Supplemental Security Income as well as 
the medical records relied upon 
concerning those claims.  

5.  After completion of the development 
requested above, please make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded the 
following VA examinations:  a skin 
examination to determine the severity of 
his service-connected residuals of a 
laceration of the left side of the neck, 
a psychiatric examination to determine 
the etiology of the veteran's organic 
brain disorder, a neurologic examination 
to determine the etiology of the 
veteran's organic brain disorder and to 
determine the severity of the veteran's 
service-connected chronic low back pain, 
and an orthopedic examination to 
determine the severity of the veteran's 
chronic low back pain.  All indicated 
test and studies, including radiographic 
studies, should be completed.  The 
rationale for all opinions should be set 
forth in detail.  If the examiner(s) 
provides an opinion that is contrary to 
one already of record, the examiner(s) 
should point to specific findings and/or 
medical authority to explain why his or 
her opinion differs from the opinion(s) 
already of record.  The claims folder, 
along with any additional evidence 
obtained pursuant to the requests above, 
should be made available to the 
examiner(s) for review.
		
(a)  With regards to the veteran's skin 
examination, the examiner should indicate 
whether the veteran's residuals of a 
laceration of the left side of the neck 
include slight or moderate disfigurement, 
severe disfigurement, complete 
disfigurement, or exceptionally repugnant 
deformity as contemplated by applicable 
rating criteria.  38 C.F.R. § 4.118 
(Diagnostic Code 7800) (2002).  The 
examiner should also indicate whether the 
veteran experiences visible or palpable 
tissue loss or the gross distortion or 
asymmetry of any features or paired set 
of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, or lips).  The examiner should 
also indicate the length and width of all 
service-connected scarring.  The examiner 
should also indicate whether the surface 
contour of any such scar is elevated or 
depressed on palpation, or whether any 
scar is adherent to the underlying 
tissue.  The examiner should indicate the 
extent of any hypo- or hyper-
pigmentation, abnormal skin texture 
(irregular, atrophic, shiny, scaly, 
etc.), underlying soft tissue loss, and 
indurated and inflexible skin.  67 Fed. 
Reg. 49596-99 (Diagnostic Code 7800) 
(July 31, 2002).  The examiner should 
also state whether any service-connected 
scarring is poorly nourished with 
repeated ulceration, or tender and 
painful on objective demonstration.  38 
C.F.R. § 4.118 (Diagnostic Codes 7803, 
7804) (2002); 67 Fed. Reg. 49596-99 
(Diagnostic Code 7804) (July 31, 2002).  
Any instability should also be noted.  67 
Fed. Reg. 49596-99 (Diagnostic Code 7803) 
(July 31, 2002).  Any functional debility 
due to service-connected scarring should 
also be described in detail.  38 C.F.R. 
4.118 (Diagnostic Code 7805) (2002); 67 
Fed. Reg. 49596-99 (Diagnostic Code 7805) 
(July 31, 2002).  After addressing the 
criteria as noted above, the examiner 
should then provide an opinion as to 
whether the residuals of a laceration of 
the left side of the neck, collectively 
with his other service-connected 
disabilities, render the veteran unable 
to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16 
(2002).

(b)  With regard to the psychiatric 
examination, the examiner should 
determine the correct diagnosis(es) and 
provide an opinion as to the medical 
probabilities that any currently 
diagnosed organic brain disorder 
originated in, or is otherwise traceable 
to, military service.  If it is 
determined that the veteran does not have 
an organic brain disorder due to military 
service, or due to service-connected 
disability, the examiner should expressly 
say so and provide detailed reasons for 
such an opinion.  The examiner should 
also provide an opinion as to whether the 
manifestations of any organic brain 
disorder alone render the veteran unable 
to secure or follow a substantially 
gainful occupation.  38 C.F.R. § 4.16 
(2002).  Additionally, the examiner 
should specifically comment on the 
findings noted in the December 1981 VA 
examination report and in the October 
2000 VA examiner's opinion.  

(c)  With regard to the veteran's 
neurologic examination, the examiner 
should take a detailed history from the 
veteran regarding any and all head 
injuries, in particular, the 
circumstances surrounding any head 
injuries that occurred in association 
with a December 1975 automobile accident, 
an in-service blow to the head with a 
club, a November 1976 laceration to the 
neck, an April 1990 fall, and a May 1990 
fall.  The examiner should determine the 
correct diagnosis(es) and provide an 
opinion as to the medical probabilities 
that any currently diagnosed organic 
brain disorder originated in, or is 
otherwise traceable to, military service.  
If it is determined that the veteran does 
not have an organic brain disorder due to 
military service, or due to service-
connected disability, the examiner should 
expressly say so and provide detailed 
reasons for such an opinion.  The 
examiner should then provide an opinion 
as to whether the manifestations of any 
organic brain disorder alone render the 
veteran unable to secure or follow a 
substantially gainful occupation.  
38 C.F.R. § 4.16 (2002).  The examiner 
should specifically comment on the 
findings noted in the December 1981 VA 
examination report, the February 1998 MRI 
report on the brain, as well as the 
October 2000 VA examiner's opinion.  

With regard to the veteran's chronic low 
back pain, if degenerative disc disease 
is present, the neurological examiner 
should report the frequency of any 
degenerative disc disease symptoms 
compatible with characteristic pain, 
demonstrable muscle spasm, absent muscle 
jerk, or other neurological findings 
appropriate to the site of the disease 
disc.  In addition, the neurological 
examiner should comment on whether the 
veteran's disability is postoperative, 
cured, mild, moderate, severe, or 
pronounced.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2002).  The 
examiner should also indicate the 
frequency and duration of incapacitating 
episodes and attacks over the past 12 
months.  (An incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The examiner should also note whether the 
veteran's degenerative disc disease is 
present in more than one spinal segment, 
and if so, if the effects in each spinal 
segment are clearly distinct.  67 Fed. 
Reg. 54,345 (to be codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293)).

With regard to any additional 
neurological manifestations due to the 
veteran's chronic low back pain, the 
neurological examiner should report all 
chronic neurological signs and symptoms 
resulting from degenerative disc disease 
that are present constantly, or nearly 
so.  In this regard, the neurological 
examiner should indicate the nature and 
extent of any peripheral neuropathy, 
particularly any sciatic, popliteal, 
and/or peroneal neuropathy.  The 
neurological examiner should specify 
whether the veteran experiences complete 
or incomplete paralysis of any peripheral 
nerve.  If the veteran experiences 
complete paralysis, the neurological 
examiner should report whether the foot 
dangles and drops, if there is a slight 
droop of the first phalanges of all of 
the toes, if the veteran can dorsiflex 
the foot, if the extension (dorsal 
flexion) of the proximal phalanges of the 
toes is lost, if the abduction of the 
foot is lost or weakened, and if 
anesthesia covers the entire dorsum of 
the foot and toes.  The neurological 
examiner should also note if the eversion 
of the foot is weakened, if plantar 
flexion is lost or impaired, if frank 
adduction of the foot is impossible, if 
flexion and separation of the toes are 
abolished, if no muscle in the sole can 
move, if there is complete paralysis of 
all of the muscles of the sole of the 
foot, if there is frequent painful 
paralysis of a causalgic nature, if the 
toes cannot be flexed, and if the 
quadriceps extensor muscles are 
paralyzed.  The neurological examiner 
should also indicate if there is no 
active movement possible of the muscles 
below the knee, and if the flexion of the 
knee is weakened or lost.  If the veteran 
suffers from incomplete paralysis, the 
examiner should indicate whether this 
paralysis is severe with marked muscular 
atrophy, severe, moderately severe, 
moderate, or mild.  The neurological 
examiner should also indicate if the 
veteran experiences neuritis or 
neuralgia.  38 C.F.R. § 4.124a (2002).  
Such analysis should be undertaken as to 
each affected nerve.  If the veteran does 
not have degenerative disc disease, the 
examiner should specify if any 
neurological problems are related to any 
other service-connected disabilities.  
The examiner should also comment on the 
findings made in the VA treatment records 
dated in February 1998 and in the July 
2001 VA examination.  

(d)  With regard to the veteran's 
orthopedic examination, the veteran's 
service-connected left and right hip, 
right femur, right tibia, and low back 
disabilities should be examined as to 
their current status. 

In particular, the orthopedic examiner 
should identify all chronic orthopedic 
signs, and symptoms resulting from the 
veteran's low back disability that are 
present constantly, or nearly so.  The 
orthopedic examiner should indicate 
whether degenerative disc disease is 
present in more than one spinal segment, 
and if so, if the orthopedic effects in 
each spinal segment are clearly distinct.  
67 Fed. Reg. 54,345 (to be codified at 38 
C.F.R. § 4.71a (Diagnostic Code 5293)).

The orthopedic examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the orthopedic examiner should 
indicate the degree of motion at which 
such pain begins.  The orthopedic 
examiner should also discuss whether the 
veteran's limitation of motion of the 
lumbar spine is slight, moderate, or 
severe.  38 C.F.R. § 4.71a (Diagnostic 
Code 5292) (2002).  The orthopedic 
examiner should specifically comment on 
whether the veteran's functional losses 
equate to severe limitation of motion, or 
mild, moderate, severe, or pronounced 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2002). 

With regards to any lumbosacral strain, 
the orthopedic examiner also should 
discuss whether the veteran's disability 
results in characteristic pain on motion, 
muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in a standing position, listing of the 
whole spine, positive Goldthwaite's sign, 
marked limitation of forward bending in a 
standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing 
or irregularity of joint space, or some 
of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a 
(Diagnostic Code 5295) (2002). 

Then, after reviewing the veteran's 
complaints and medical history, the 
orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to limitation 
of motion beyond that shown clinically.  
(In other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating.  If so, the 
orthopedic examiner should so state.) In 
addition, the examiner should 
specifically address the findings made in 
the July 2001 VA examination.

After addressing the criteria as noted 
above, the examiner should then provide 
an opinion as to whether the veteran's 
service-connected left and right hip 
disabilities, chronic low back pain, 
residuals of a fractured right femur, and 
residuals of a fractured right tibia 
collectively render the veteran unable to 
secure or follow a substantially gainful 
occupation.  38 C.F.R. § 4.16 (2002).  In 
this regard, the examiner should address 
the findings made by the VA examiner in 
October 2000 regarding the veteran's 
employability.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





